DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
In claim 2-9, line 1; the phrase “a soft serve ice cream” should be changed to --the soft serve ice cream-- for proper antecedent basis. 
Appropriate correction is required.

Drawings
2.         The drawings are objected to because the drawing lines and character are not clear or illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARHUFF et al. (WO Publication No.: 2004/058019 A1), hereinafter referred to as CARHUFF et al. ‘019.

Regarding claim 1, CARHUFF et al. ‘291 disclose a clean in place assembly for a soft serve ice cream dispenser comprising: an ice cream dispenser (100) {as shown in Figs. 1-3, 5 and 6: Page 17, line 21-22, page 5, line 28 through page 6, line13}; a clean in place system having a water tank (980) including a heater (993) disposed therein {as shown in Fig. 1: Page 30, lines10-33; Page 43, lines 4-18; and Page 55, lines 19-30}; a control interface (233) disposed on the tank, the control interface connected to operating circuitry of the ice cream dispenser {as shown in Figs. 1-3: Abstract, Page 17, line 28 through Page 19, line 4}.  
Regarding claim 2, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, wherein the tank includes a water inlet having a water valve (985) coupled to a water source (751) and the tank including a drain valve (981) at an outlet of the tank {as shown in Fig. 1: Page 56, lines 5-6 and Page 58, lines 17-21}.  

Regarding claim 3, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, including connections coupled to the outlet and the connections coupled to spigots (500) of the ice cream dispenser and the connections coupled to a mixing bag (211) interface of the ice cream dispenser {as shown in Figs. 1-3: Abstract, Page 17, line 28 through Page 21, line 3}.
  
Regarding claim 4, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 3, including a switch valve (260) positioned in the connections {See Abstract, Summary of Invention, Page 20, lines 10-32; Page 35, line 24 through Page 36, line 11; Page 40, lines 24-28; and Page 43, lines 24-29}.
  
Regarding claim 5, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1 wherein the tank includes a power connection, the power connection coupled to a power source for the heater and the power connection coupled to the control interface {see Page 26, line 31 through Page 27, line 14; and Page 55, lines 10-14; wherein the actuators are electric actuator being powered by a electric power source for the resistive heater and the power connection coupled to the control interface}. 
 
Regarding claim 6, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, wherein the control interface integrates with the controls (1000) of the ice cream dispenser and the freezer controls of the ice cream dispenser {see Page 55, line 20 through Page 56, line 11: wherein the control interface integrates with the controls}.  

Regarding claim 7, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, including a lock out mechanism (991) disposed in the ice cream dispenser, the lock out mechanism connected to the control interface {see Page 43, lines 4-10}.  

Regarding claim 8, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, further including a compartment (987a) formed in the tank, the compartment including sanitizer (984) disposed therein {see Fig. 1:  Page 7, lines 1-19; Page 30, line 10 through Page 31, line15; and Page 57, lines 9-20}.  

Regarding claim 9, CARHUFF et al. ‘291 disclose the clean in place assembly for the soft serve ice cream dispenser of claim 1, wherein a nozzle (500) of the ice cream dispenser is formed of a conductive metal material and includes a notch formed therein circumferentially about a portion of the nozzle and including radiused surfaces that extend to portions of the nozzle that house O-rings (532, 534) {as shown in Fig. 5: Page 25, line 13 through Page 26, line 21}. 
 
Regarding claim 10, CARHUFF et al. ‘291 disclose a method of sanitizing an ice cream dispenser comprising the steps of: providing an ice cream dispenser (100) (see Fig. 1: Page 8, lines 18-29; and Page 9, lines 10-19}; providing a clean in place system (200), the clean in place system including a water tank (980) including a heater (993) disposed therein and a control interface (233) disposed on the tank, the control interface connected to operating circuitry of the ice cream dispenser {as shown in Fig. 1: {as shown in Figs. 1-3: Abstract, Page 17, line 28 through Page 19, line 4; Page 30, lines10-33; Page 43, lines 4-18; and Page 55, lines 19-30}; performing a set up procedure {see Table 1: Page 65, line 22 through Page 68, line 8; performing a rinse cycle preparation cycle {see Table 1: Page 66,  Steps 1-2}; performing a rinse cycle {see Table 1: Page 66,  Steps 3-5}; 10Docket No.: 50EFR10702PA performing a heat preparation cycle wherein water in the tank is circulated in the tank and the heater is activated heating the water in the tank to a temperature of from 160 to 185 degrees Fahrenheit {see Page 4, lines 17-29; Page 6, lines 29-34}; performing a heat cycle wherein the heated water is cycled to the ice cream dispenser for a predetermined amount of time sanitizing the ice cream dispenser {see Page 4, lines 19-23; Page 7, lines 25-34; and Page 8, line 18 through Page 9, line 19}. 
 
Regarding claim 11, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the setup procedure includes the steps of: coupling (236, 237) the clean in place system (200) to the ice cream dispenser (100) {as shown in Figs. 1-2: Page 17, line 28 through Page 18, line 13; and Page 19, line 17 through Page 21 line 3}; disconnecting (300)  mix lines (620) from product bags (211) of the ice cream dispenser (see Page 19, line 17 through Page 21 line 3}; attaching connections to an outlet (755) of the tank (980) {as shown in Fig 1: Page 30, lines 10-33}; attaching connections to bag adapters of the ice cream dispenser; attaching connections to a spigot (500) of the ice cream dispenser (100) {as shown in Fig. 1}; connecting a water source (985) to an inlet of the tank {as shown in Fig. 1: Page 56, lines 1-11}; and connecting a power source to the clean in place system {see Page 26, line 31 through Page 27, line 14; and Page 55, lines 10-14; wherein the actuators are electric actuator being powered by a electric power source for the resistive heater and the power connection coupled to the control interface}.  

Regarding claim 12, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the setup procedure includes the method of claim 10 wherein the setup procedure includes the step of loading sanitizer into a compartment (987a) of the tank (980) {see Fig. 1:  Page 7, lines 1-19; Page 30, line 10 through Page 31, line15; and Page 57, lines 9-20}.  

Regarding claim 13, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the rinse cycle preparation cycle includes the steps of: opening spigots and air bleed lines of the ice cream dispenser {see Page 42, line 24 through Page 44, line 13}; feeding water to the tank through an inlet (985) into the tank (980); 11Docket No.: 50EFR10702PAclosing a valve (985) at an outlet of the tank (980) {as shown in Fig. 1, Page 56, lines 1-11}; turning on pumps (988) associated with the ice cream dispenser flowing water to bag connections of the ice cream dispenser {as shown in Fig. 1:  Page 57, line 21 through Page 59, line 14}.   

Regarding claim 14, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the rinse cycle includes the steps of: flowing water from the tank through bag connections through pumps of the ice cream dispenser to cylinders and out through spigots {see Page 57, lines 3-6; and Page 57 line 21 through Page 58, line 5}; directing connections at the spigots routing the water to a switch valve (260)  and to a drain (941) {see Page 59, lines 15-29}; enabling and disabling beaters (409) of the ice cream dispenser {see Page 59, lines 4-29}.  

Regarding claim 15, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the heat preparation cycle includes the steps of: closing a water valve (985) at an inlet of the tank {see Page 64, lines 20-22}; activating the heater {as shown in Fig. 1: Page 4, 19-23; Page 9, lines 10-11; page 14, lines 18-22; and Page 43, lines 4-18}; moving a switch valve (997) cycling water to the tank from spigots of the ice cream dispenser {as shown in Fig. 1: Page 43, lines 24-29}.  

Regarding claim 16, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the heat preparation cycle further includes adding sanitizer (984) to the water {as shown in Fig. 1: Page 4, 19-23 and Page 43, lines 4-18}.  

Regarding claim 17, CARHUFF et al. ‘291 disclose the method of claim 10 further including a drain cycle including the steps of: closing a water valve at an inlet (985) of the tank {see Page 64, lines 20-22}; deactivating the heater {as shown in Fig. 1: Page 4, 19-23; Page 9, lines 10-11; page 14, lines 18-22; and Page 43, lines 4-18}; actuating a switch valve (997)  to a drain (941) and the tank {as shown in Fig. 1: Page 43, lines 24-29 and Page 58, lines 17-26}; 12Docket No.: 50EFR10702PA opening a drain valve (981) to the tank {as shown in Fig. 1: Page 58, lines 17-26}; running pumps (988) until all of the water has been removed from the tank {see Page 58, lines 17-21}.  

Regarding claim 18, CARHUFF et al. ‘291 disclose the method of claim 10, further including a final rinse cycle including the steps of: opening a water valve (985) at an inlet of the tank {see Page 64, lines 20-22}; actuating a switch valve (997) to a drain (941) {as shown in Fig. 1: Page 43, lines 24-29 and Page 58, lines 17-26}; running pumps (988, 411, 411a) of the ice cream dispenser flowing water through the ice cream dispenser cooling the ice cream dispenser to room temperature {see Page 58, lines 17-21}.   

Regarding claim 19, CARHUFF et al. ‘291 disclose the method of claim 10 wherein the rinse cycle further includes heating the water to a temperature of from 110 to 120 degrees Fahrenheit {see Page 31, lines 24-26}.  
Regarding claim 20, CARHUFF et al. ‘291 disclose a clean in place assembly for a soft serve ice cream dispenser comprising: an ice cream dispenser (100) wherein a nozzle (500) of the ice cream dispenser is formed of a conductive metal material and includes a notch formed therein circumferentially about a portion of the nozzle and including radiused surfaces that extend to portions of the nozzle that house O-rings (532, 534) {as shown in Figs. 1-3, 5 and 6: Page 17, line 21-22, page 5, line 28 through page 6, line13; Page 25, line 13 through Page 26, line 21}; a clean in place system having a water tank (980) including a heater (993) disposed therein {as shown in Fig. 1: Page 30, lines10-33; Page 43, lines 4-18; and Page 55, lines 19-30}; 13Docket No.: 50EFR10702PA a control interface (233) disposed on the tank, the control interface connected to operating circuitry of the ice cream dispenser {as shown in Figs. 1-3: Abstract, Page 17, line 28 through Page 19, line 4}.

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4848381-A to Livingston; James W.
CN-109626308-A to WONG et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
08/09/2022